137 Ga. App. 367 (1976)
223 S.E.2d 763
GENERAL FINANCE CORPORATION
v.
HESTER.
51616.
Court of Appeals of Georgia.
Submitted January 14, 1976.
Decided January 23, 1976.
John A. Clark, for appellant.
Holcomb & McDuff, Frank D. Holcomb, for appellee.
WEBB, Judge.
Section 52 (a) of the Civil Practice Act (Code Ann. § 81A-152 (a)) requires that in all actions in superior court tried upon the facts without a jury, with certain exceptions, the court shall find the facts specially and state separately its conclusions of law upon entry of judgment. Leasing International, Inc. v. Plemons, 136 Ga. App. 455. This requirement is also applicable to the State Court of Cobb County. Code Ann. Ch. 24-21a; cf. Bell v. Stocks, 128 Ga. App. 799 (198 SE2d 209).
We remand the appeal with direction that the trial court vacate the judgment, cause appropriate findings of fact and conclusions of law to be made, and enter a new judgment thereon, after which the losing party shall be *368 free to enter another appeal.
Appeal remanded with direction. Deen, P. J., and Quillian, J., concur.